Per Cüriam,
The plaintiff was injured by the breakihg of the wooden supports of a pavilion in an amusement park owned by the defendant and leased by him six weeks before the accident to a tenant to be used for public entertainments. The pavilion was erected four years before the time of the accident, by a former tenant of the defendant and it came into the defendant’s possession two years before on the expiration of the lease. The main question of fact at the trial was whether the defects in the wooden supports which caused the pavilion to break down were the result of decay which existed when the lease was made and would have been discovered by the exercise of due care. In order to show constructive notice witnesses who had special knowledge.of the subject and who had built the pavilion were allowed to testify as to the life of wood used in the situation in which the supports in question were placed. The admission of *611this testimony is the subject of the first two assignments of error. The subject matter of the inquiry is not within the range of ordinary experience or observation and it was competent to receive the opinion of witnesses having a particular knowledge of it.
The remaining assignments are to the refusal of the court to direct a verdict for the defendant and to enter judgment in his favor non obstante veredicto. In Kane v. Lauer, 52 Pa. Superior Ct. 467, an appeal by the same defendant in an action that arose from the same occurrence and in which the testimony was substantially the same as in this case, the questions raised by these assignments were considered and decided and it is needless to discuss them. We are in entire accord with the decision of the Superior Court in that case and with the reasons in support of it stated in the opinion of Judge Henderson. On his opinion we overrule the assignments which relate to the liability of the owner of a building to a third person injured by its defects while in the possession of a tenant.
The judgment is affirmed.